 Case: 1:21-cv-01088 Document #: 36 Filed: 08/17/21 Page 1 of 1 PageID #:2163

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UT Brands LLC, et al.
                                  Plaintiff,
v.                                                      Case No.: 1:21−cv−01088
                                                        Honorable John F. Kness
Does 1−386, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 17, 2021:


        MINUTE entry before the Honorable John F. Kness: Neither side has responded to
the attempts of Court staff to contact Plaintiff and Defendant Doe 211 Zyooh to arrange a
briefing schedule on that Defendant's pending motion [33] to dismiss. A telephonic
hearing on the motion [33] is thus set for 8/30/2021 at 09:30 AM. Plaintiff's counsel and
the pro se defendant are directed to participate in the hearing. Plaintiff's counsel should be
prepared to address whether it is correct that Defendant sold only $3.69 worth of
infringing products and, if so, why roughly $12,000 of Defendant Doe 211 Zyooh's funds
should continue to be restrained. The parties are to use the following call−in number:
888−684−8852, access code 3796759. The public and media representatives may have
access to the hearing via the same number. Audio recording of the hearing is not
permitted; violations of this prohibition may result in sanctions. Participants are directed
to keep their device muted when they are not speaking. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
